NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



HENRY ALBERT HOLBROOK,                        )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D14-2121
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for Charlotte
County; Amy R. Hawthorne, Judge.

Michael L. Maple, Louisville, Kentucky, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.




PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.